Citation Nr: 1724034	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  09-12 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for residuals of prostate cancer, status post prostatectomy, for the period prior to September 22, 2011.

2. Entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer, status post prostatectomy, for the period after September 22, 2011.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to July 1972, with service in Vietnam. He died in June 2015 and the appellant, his son, has been substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A. The Board observes that the appellant has been established as a helpless child for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Oakland, California. 

The Board notes that the RO also certified for appeal a separate claim of entitlement to an earlier effective date for the 60 percent evaluation for residuals of prostate cancer, status post prostatectomy. However, the Board finds that the claim for an increased evaluation on appeal also requires consideration of whether higher evaluations are warranted at any time since service connection was established, effective September 2006. Thus, there is essentially no need for a separate effective date claim as the matters is part and parcel of the increased rating claim presently on appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 


FINDINGS OF FACT

1. The Veteran's prostate cancer remained in constant remission since a July 2006 prostatectomy.

2. From May 16, 2007 to September 21, 2011, the Veteran's prostate cancer residuals included voiding dysfunction that requires the use of absorbent pads that have been changed more than four times per day.

3. From September 22, 2011, the Veteran's prostate cancer residuals included voiding dysfunction that requires the use of absorbent pads that have been changed more than four times per day. No renal dysfunction or metastasis has been indicated.

4. The preponderance of the evidence is against finding that the Veteran was unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1. With resolution of reasonable doubt in the appellant's favor, from May 16, 2007 to September 21, 2011, the criteria for an evaluation of 60 percent have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

2. From September 22, 2011, the criteria for an evaluation in excess of a 60 percent disability rating for residuals of prostate cancer, status post prostatectomy have not been not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528.

3. The criteria for a TDIU caused by service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to whether the Veteran or appellant was provided an appropriate application form, or the completeness of the application. VA advised the Veteran of the information and evidence needed to substantiate the claim through several notification letters. These letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. The Veteran was provided information regarding the assignment of disability ratings and effective dates. The appeal was most recently readjudicated in a May 2015 statement of the case.

VA has also fulfilled its duty to assist the Veteran and appellant in obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are necessary. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran and appellant or obtained on their behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

From September 6, 2006 to May 15, 2007, the Veteran's prostate cancer was rated as 100 percent disabling. From May 16, 2007 to September 21, 2011, his prostate cancer residuals were rated as 20 percent disabling. The Veteran's prostate cancer residuals were then increased to 60 percent disabling, effective September 22, 2011. The Veteran and appellant (by way of substitution) expressed disagreement with both the 20 percent rating and later 60 percent rating, which will be discussed below.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings. Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

This case has already resulted in "staged ratings" based upon the facts found during the periods in question. See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126   (1999). The Veteran's ratings were assigned under Diagnostic Code 7528, malignant neoplasms of the genitourinary system, which assigns a 100 percent for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate genitourinary dysfunction which predominates. 38 C.F.R. § 4.115(a). 

Malignant neoplasms of the genitourinary system are to be rated 100 percent. Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter. If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115(b), Diagnostic Code 7528. 

The Veteran's prostate cancer was in remission. Therefore, VA rated his residuals. Id.  Pursuant to the provisions of Diagnostic Code 7527, postoperative residuals of prostate gland injuries are evaluated under voiding dysfunction, renal dysfunction or urinary tract infection, whichever is predominant. 38 C.F.R. § 4.115b. In this case, the Veteran and appellant have not alleged, and the evidence does not otherwise show, that the service-connected residuals of prostate cancer are associated with, or have been accompanied by, a renal dysfunction or urinary tract infection. As such, the Veteran's residuals of prostate cancer have been rated under 38 C.F.R. § 4.115a for voiding dysfunction.

Under 38 C.F.R. § 4.115a, Continual Urine Leakage, Post-Surgical Urinary Diversion, Urinary Incontinence, or Stress Incontinence: requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating; requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating; requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating. Id. 

Urinary frequency with: daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating; daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating; daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating. Id. 

Still other criteria are available in the regulations for rating disabilities due to obstructed voiding. The evidence shows, however, that the Veteran's prostate cancer residuals have not included obstructed voiding. As such, the criteria for obstructed voiding are not applicable in this case. 38 C.F.R. § 4.115a.

Increased Rating Prior to September 22, 2011

The Veteran had a prostatectomy in July 2006. From May 16, 2007 to September 21, 2011, his prostate cancer residuals were rated as 20 percent disabling.

In connection with his claim, the Veteran was afforded a VA examination in May 2007. The Veteran reported that he had nocturia twice a night and more frequently during the day. He stated that he was not using any pads or absorbable materials. He also stated that he experienced occasional incontinence and wet his pants. Upon examination, the Veteran was not wearing a pad and there was there was no staining of the underwear. The examiner's assessment was that the Veteran had mild stress incontinence with mild frequency and no obstruction at the present time.

An August 2007 report from the Veteran's private provider, Dr. Hopkins, stated that the Veteran recovered from his prostatectomy but is "bothered by stress urinary incontinence and abdominal straining." He also indicated that the Veteran complained of erectile dysfunction. Additional treatment reports from another private provider, Dr. Algar, make no reference to urinary frequency or incontinence.

In his August 2007 notice of disagreement, the Veteran stated that he experienced leakage on a daily basis and upon physical exertion. In retrospect, he reported that he believed that he had understated his symptoms at the May 2007 examination. The Veteran also stated that he wears a pad whenever he left the house or if he expected to perform physical activity around the house. He reported that he always brought an extra pair of clothes with him. The Veteran stated that he uses the bathroom approximately once an hour and that if he drinks any liquids prior to bedtime, then he will have to get up 4-5 times during the night.

The Veteran later submitted statements from another private provider, Dr. Monteiro. In a September 2011 statement, Dr. Monteiro stated that he was the Veteran's primary care physician and that the Veteran needs to wear diapers or pads. Then, in a November 2012 statement,  Dr. Monteiro clarified that since his July 2006 prostatectomy, the Veteran has suffered from "urinary incontinence requiring the use of 4-5 diaper pads per day."

The Board observes several VA treatment reports from 2010 and 2011. The reports suggest that the Veteran's claimed incontinence was improving.

In accordance with his appeal, the Veteran was afforded another VA examination in September 2011. The Veteran reported that he has nocturia 3-4 times per night and 4-8 times during the day. He also stated that he uses 4-6 pads during the day and 4 pads during the night. The examiner remarked that the Veteran is not specifically limited in activity by his prostate cancer at the present time. The Board notes that this VA examination formed the basis for the increased 60 percent rating of his prostate cancer residuals, effective September 22, 2011, which was the date of examination. 

Given the above, the Board finds that for the period of May 16, 2007 to September 21, 2011, the preponderance of the evidence demonstrates that the Veteran experienced urinary incontinence requiring the use of absorbent pads that have been changed more than four times per day. In evaluating the severity of the residuals of prostate cancer, the Board notes that the Veteran is competent to report his frequency of urination. See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation). Moreover, the Veteran's private providers submitted several statements documenting the Veteran's incontinence and Dr. Monteiro reported that the Veteran's urinary incontinence has required the use of 4-5 diaper pads per day since his July 2006 prostatectomy. With resolution of reasonable doubt in the appellant's favor, the criteria for a disability rating higher of 60 percent have been met. In view of the foregoing, the appellant is entitled to a higher disability rating of 60 percent from May 16, 2007 to September 21, 2011.

Further, the criteria as to obstructive voiding, urinary tract infections, and renal dysfunction are not applicable in this case because the Veteran did not have such symptomatology. See 38 C.F.R. § 4.115a. 

Increased Rating from September 22, 2011

The Veteran's prostate cancer residuals have been rated as 60 percent disabling, effective September 22, 2011. 

The Veteran was afforded another VA examination in November 2014. The Veteran again stated he experiences voiding dysfunction and that he uses 4-6 pads during the day and 4 pads during the night. The examiner noted that the Veteran's prostate cancer was in remission.

The Board finds that an evaluation in excess of 60 percent from September 22, 2011 is not warranted for the Veteran's prostate cancer residuals. The Veteran's 60 percent evaluation was based on urine leakage requiring absorbent materials which must be changed more than 4 times per day. In the absence of local recurrence or metastasis of prostate cancer, residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant. Thus, the current 60 percent evaluation is the maximum schedular evaluation based on voiding dysfunction, and there is no indication that the Veteran exhibited any obstructive voiding, urinary tract infections, and renal dysfunction while he was alive. For these reasons, the Board finds that an evaluation in excess of 60 percent from September 22, 2011is not warranted for the Veteran's prostate cancer residuals. 

TDIU

The Veteran and appellant (by way of substitution) contend that the Veteran's service-connected disabilities rendered him unemployable and that a TDIU is necessary. The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2016).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the Veteran's age or the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Here, service connection is in effect for residuals of prostate cancer, status post prostatectomy (60 percent disabling), erectile dysfunction associated with residuals of prostate cancer (0 percent disabling), and surgical scar associated with residuals of prostate cancer (0 percent disabling). The Veteran's combined disability rating was 60 percent. Therefore, the Veteran met the schedular requirements. What remains to be determined is whether the Veteran's service-connected disabilities rendered him unemployable.

In order to prevail in a claim for TDIU, the evidence must show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

According to the Veteran's May 2014 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, his prostate cancer required him to retire in April 2013. He stated that he worked as an instrument technician for Pacific Gas and Electric from September 1972 until retirement in April 2013. The Veteran reported 2 years of college education. 

Pacific Gas and Electric confirmed that the Veteran retired in April 2013 and received a retirement pension. 

In support of the his claim, the Veteran submitted several statements from Dr. Monteiro suggesting that the Veteran is incapable of maintaining substantial gainful employment. Notably, in March 2015, Dr. Monteiro's stated that:

[The Veteran] suffers from several medical conditions which would render him unemployable, based on his current physical performance score. As you are aware, he has a history of thyroid cancer which required thyroid excision, a history of prostate cancer which also required a prostatectomy and which rendered him with urinary incontinence, a history of brain tumor (cerebral glioma) which required stereotactic radiosurgery along with brain radiation therapy. Based on all the above medical conditions, I believe his physical and mental performance score would not allow him to maintain any gainful employment whether it is a clerical/sedentary job or otherwise.

As mentioned above, the Veteran's most recent and pertinent VA examination occurred in November 2014. The examiner reported that the Veteran's prostate cancer residuals did not impact his ability to work. Specifically, the examiner commented that: 

The Veteran's prostate cancer would not prevent him from working in a sedentary occupation which allows frequent access to a bathroom. He would have difficulty in a physical occupation as physical work can aggravate incontinence. However, based on his medical history, his residuals of prostate cancer would not prevent him from working in a sedentary occupation.

The above evidence reflects that the Veteran's service-connected disabilities alone have not rendered the Veteran unable to obtain and maintain substantially gainful employment. Although the Veteran claimed to have retired from his position as an instrument technician in April 2013, primarily due to his service-connected prostate cancer residuals, VA examination reports have demonstrated that he was able to perform sedentary work. While the Veteran's primary provider, Dr. Monteiro, has suggested that the Veteran's prostate cancer impacted his ability to work, he also described several nonservice-connected conditions that impacted the Veteran as well. Moreover, there is no indication that Dr. Monteiro had access to the Veteran's claims file.

While the Board has considered the Veteran's contentions concerning his employability, more probative value is assigned to the opinion from the VA examination report because it was conducted by a medical professional after an objective examination of the Veteran and review of his medical and employment history. 

After considering the totality of the record, the Board finds that the preponderance of the evidence reflects that the Veteran's service-connected disabilities alone did not preclude him from obtaining and maintaining substantially gainful employment. The benefit of the doubt doctrine is thus not for application and the claim must therefore be denied. 38 U.S.C.A. § 5107(b).



ORDER

An evaluation of 60 percent for service-connected residuals of prostate cancer is granted for the period of May 16, 2007 to September 21, 2011.

Entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer, status post prostatectomy, for the period after September 22, 2011 is denied.

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


